Title: Benjamin Rush to Thomas Jefferson, 3 [March] 1812
From: Rush, Benjamin
To: Jefferson, Thomas


          
                  Dear Sir 
                   Philadelphia Feby 
                     Mar. 3rd 1812.
           In a letter which I received a few days ago from Mr Adams, he informs with a kind of exultation, that After a correspondence of five or six & thirty years had been interrupted by various Causes, it had again be 
                  been renewed, and that four letters had passed between you & himself. 
                  him. In speaking of your letters he says “they are written with all the elegance, purity and Sweetness of Style of his youth and middle age, and with (what I envy more)—a firmness of finger, and
			 Steadiness of chirography, that to me, are lost for ever.”—
          It will  
                  give me pleasure as long as I live to reflect, that I have been in any degree instrumental in p 
                  effecting this reunion of two Souls destined to be dear to each Other, and animated with the same dispositions to serve their country (tho’ in different ways) at the expense of innumerable Sacrifices of domestic ease, personal interest, and private friendships.—Posterity will do you both justice for this Act. If Mr Adams’s letters to you are written in the same elevated and nervous Style, both as to matter and language that his letters are, which 
                  he now and then addresses to me, I am sure you will be delighted with his correspondence. Some of his thoughts electrify me. I view him as a mountain with its head clear and
			 reflecting the beams of the sun, while all below it is frost and Snow.—
          Health, respect & friendship! from Dr Sir yours truly & Affectionately
                  Benjn  Rush
        